02-12-269-CV





















COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
NO. 02-12-00269-CV
 
 



David Stuart Seelye


 


APPELLANT




 
V.
 




Laura Michelle Seelye


 


APPELLEE



 
 
------------
 
FROM THE 231st
District Court OF Tarrant COUNTY
------------
MEMORANDUM
OPINION[1] AND
JUDGMENT
------------
 
On December
17, 2012, and January 3, 2013, we notified appellant that his brief had not
been filed as required by Texas Rule of Appellate Procedure 38.6(a).  See Tex.
R. App. P. 38.6(a).  We stated we could dismiss the appeal for want of
prosecution unless appellant or any party desiring to continue this appeal
filed with the court within ten days a response showing grounds for continuing
the appeal.  See Tex. R. App. P. 42.3.  We have not received any
response.
Because
appellant's brief has not been filed, we dismiss the
appeal for want of prosecution.  See Tex. R. App. P. 38.8(a), 42.3(b),
43.2(f).
 
PER CURIAM
 
PANEL: 
MEIER,
J.; LIVINGSTON, C.J.; and GABRIEL, J.  
 
DELIVERED: 
February 14, 2013  




 




[1]See Tex. R. App. P. 47.4.